Citation Nr: 0311284	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  99-08 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUES

1.  The propriety of the initial 50 percent rating for the 
service-connected post-traumatic stress disorder.

2.  The propriety of the initial 20 percent rating for the 
service-connected status post herniated lumbar disc L5-S1, 
postoperative decompression laminectomy.

3.  The propriety of the initial 20 percent rating for the 
service-connected residuals of a fractured right mandible.

4.  The propriety of the initial 10 percent rating for the 
service-connected scar of the right mandible and chin with a 
retained foreign body.

5.  The propriety of the initial 10 percent rating for the 
service-connected left sciatic nerve disturbance.

6.  Entitlement to a compensable rating for the service-
connected chest scar with a retained foreign body.

7.  Entitlement to a compensable rating for the service-
connected right thigh scar.

8.  Entitlement to an increased rating for a muscle injury to 
the left arm, currently evaluated as 10 percent disabling. 

9.  Entitlement to an increased rating for a muscle injury to 
the right arm, currently evaluated as 10 percent disabling.

10.  Entitlement to an increased rating for a muscle injury 
to the abdomen, currently evaluated as 10 percent disabling.

11.  Entitlement to a compensable rating for residuals of a 
liver laceration.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to November 
1968. 

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Buffalo, New York RO.  

This case was before the Board in June 2002 and additional 
development was completed.


REMAND

The veteran contends that he is entitled to increased ratings 
for above-stated service-connected disabilities.  Although 
further delay is regrettable, after carefully reviewing the 
claims file, the Board finds that further development of 
evidentiary record by the RO is needed in this case.  

In this regard, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

As noted hereinabove, the Board attempted to undertake 
additional development of the veteran's claims in June 2002 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  

However, that regulation has recently been invalidated by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  Disabled American Veterans, et al. v. 
Principi, No. 02-7304, 02-7305, 02-7316 (Fed. Cir. May 1, 
2003).  The requested development must now be undertaken by 
the RO.  

In light of this Federal Circuit decision, the Board also 
notes that case now must be remanded to the RO to provide the 
veteran with the notice required under 38 U.S.C.A. § 5103 and 
to inform him that the requested information and evidence 
must be received within one year of the date of the letter.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should issue another letter 
providing the veteran with the 
appropriate notice required under 38 
U.S.C.A. § 5103 and informing him that he 
can support additional information and 
other evidence to support his claim and 
that any submitted evidence must be 
received within one year of the date of 
the letter.  

2.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  If 
any benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and provided an 
appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




